Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed September 28, 2022.  
Claims 1-4, 6, 8, 10, 13-15, 17, 19-23 and 27-30 are pending in the present application.

Election/Restrictions
Applicant’s election (without traverse) of Group I in the reply filed on September 28, 2022 is acknowledged.
Accordingly, claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 28, 2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 6, 8, 10, 13-15, 17, 19, 23 and 27-30 have been examined on the merits as detailed below:


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed May 21, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.
The listing of references in the specification at pages 50-56 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The Drawings filed on May 21, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6, 8, 10, 13-15, 17, 19, 23 and 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 6, 8, 10, 13-15, 17, 19, 23 and 27-30 are rejected because the term, “Hspa8” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the Heat shock 70 kDa protein 8 (Hspa8) would be appropriate.


******
Claims 1-4, 6, 8, 10, 13-15, 17, 19, 23 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include:
(1) the quantity of experimentation necessary, 
(2) the amount of direction or guidance presented, 
(3) the presence or absence of working examples, 
(4) the nature of the invention,
(5) the state of the prior art, 
(6) the relative skill of those in the art, 
(7) the predictability or unpredictability of the art, and 
(8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
Claims 1-4, 6, 8, 10, 13 and 27-30 are drawn to a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to the subject.  Claims 14, 15, 17, 19 and 23 are drawn to a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a modulator of Hsa8 to the subject.  In the Election filed September 28, 2022, Applicants elected the modulator of Hsa8 comprising a nucleic acid molecule encoding a mutant Hspa8.  
It is noted that Hspa8 is also known as Hsp70-8 or Hsc70 and will be used interchangeably in this Office Action.
The amount of direction or guidance and presence/absence of working examples:
In their Specification, Applicants report that a nucleic acid molecule encoding a mutant Hspa8 can be, for example, a missense mutation; a point mutation; a nonsense mutation; or a frameshift mutation.  Applicants identify only one specific missense mutation, Hspa8G470R, which Applicants demonstrates is less efficient as a chaperone when compared to wildtype as measured in a luciferase refolding assay.  See Figure 4.  
The Specification prophetically considers and discloses general methodologies of treating a motor neuron disease in a subject, comprising administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to the subject, however, such a disclosure would not be considered enabling since the chaperone activity of Hspa8 and its role in microautophagy is highly unpredictable as discussed below: The Wands factors are being considered and the analysis of enablement favors undue experimentation.  See MPEP §2164.01. 
The state of the prior art and the predictability or unpredictability of the art:
The claimed invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  The following is cited and discussed herein to illustrate the state of the art of the chaperone activity of Hspa8 and its role in microautophagy in vitro and in vivo:
In Applicant’s Specification, it is disclosed:
There is a fine balance between the chaperone activity of Hspa8, which involves ATP and the co-chaperone proteins Sgt (small glutamate-rich tetratricopeptide repeat-containing protein) and CSP (cysteine string protein), and its role in microautophagy, which is affected independently of ATP and the co-chaperones.

Uytterhoeven et al. (Neuron, 2015 Vol. 88:735-748) teaches that introducing mutations in certain Hspa8 domains, can shift the balance towards or away from microautophagy.  For example, Hsc70D10N, which is devoid of chaperone activity, retains its ability to tubulate membrane, whereas Hsc703KA, which disrupts membrane interactions, fails to tubulate membranes but has normal chaperone activity.
Regarding the role of Hsc70 in chaperone-assisted endosomal microautophagy, Fernández-Fernández et al. (FEBS Letters, 2017 Vol. 591:2648-2660) teach:
Although there was evidence of the microautophagy process decades ago [references omitted], and microautophagy is well characterized in the yeast vacuole [references omitted], it remains poorly understood in mammalian cells. Progress in understanding microautophagy has been limited by the lack of specific approaches with which to address this pathway (e.g. mutants selectively deficient for microautophagy) [reference omitted]. Experimental approaches have long been limited to morphological observations, such as vacuolar membrane invaginations in yeast [references omitted].

The present Specification suggests (emphasis added) that the Hspa8G470R mutation, which lies in the substrate binding domain, perturbs the ability of Hspa8 to refold proteins, therefore, shifting activity towards synaptic microautophagy.  To prove this hypothesis, the inventors anticipate and forecast being able to (e.g. “we will”):
examine the ability of Hspa8G470R to refold luciferase
test the effect of the Hspa8G470R mutation on microautophagy in vivo
electrophysiologically examine the effects of the Hspa8G470R mutation on neurotransmission in SMA mice
examine the role of Hspa8G470R mutation in endocytosis
assess survival of the Hspa8G470R mutation in the mice
assess the effects of the G470R mutation on Hspa8 levels in the mice
assess the effects of the G470R mutation on neurotransmitter release of synaptic vesicles

Given the disclosures above, it is clear that the claims are largely prophetic in nature as they relate to administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to a subject to treat a motor neuron disease.
 The level of skill in the art:
The relative skill of those in the art is considered to be high, being a graduate student or post-doctoral fellow in a biological science.
The quantity of experimentation necessary:
A review of the instant application finds prophetic examples of administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to the subject.  There is only one working example in which mutant Hspa8, Hspa8G470R was found to be less efficient as a chaperone when compared to wildtype as measured in a luciferase refolding assay.  However, this assay does not speak to the microautophagy activity of the mutant.  In fact, Applicant’s Specification questions this highly relevant topic as they anticipate being able to answer, “Does the G470R mutation affect Hspa8-dependent microautophagy”.  See Experiment 2B for further discussion.  NOTE:  There isn’t a working example to provide actual data to this question, only a forecasted prediction.
The prior art of Turturici et al. (Biochemistry Research International, 2011 Vol. 2011:1-18) teaches the role of Hsp70 in nervous system diseases is contradictory and further studies will be required to describe the apparently contradictory roles of Hsp70 in nervous system diseases. 
There are hundreds of known Hspa8 mutants.  See Molecular Chaperones and Folding Catalysts, Edited by Bernd Bukau (April 21, 2014, Chapter 25, Tables 3 and 4).  Also, Mastermind, a genomic search engine, reports 481 total variants of HSPA8.  See Mastermind, HSPA8 gene, downloaded on December 12, 2022 from  https://mastermind.genomenon.com/detail?gene=hspa8&mutation=hspa8:A30C&disease=all%20diseases&boolean=true&gene_op=and&mutation_op=and&cnv_op=and&disease_op=and&hpo_op=and&unii_op=and&keyword_op=and EASES / HSPA8:A30C Articles in Mastermind (genomenon.com).  Applicants only show one missense mutation, Hspa8G470R which was found to be less efficient as a chaperone when compared to wildtype as measured by a luciferase refolding assay and then Applicants suggests (emphasis added) that this mutation drives microautophagy as robustly as wild-type protein.  Applicants never actually show the effect of Hspa8G470R on microautophagy.  Also, Applicants don’t determine whether any mutation, Hspa8G470R or otherwise, mitigates neurotransmission defects in a model of motor neuron disease.
Furthermore, regarding the one and only specific mutant Hspa8 disclosed by Applicant, Hspa8G470R, Applicants only show that this mutant is less efficient as a chaperone when compared to wildtype as measured by a luciferase refolding assay.  The Examiner has searched the prior art and cannot find any other information regarding this specific mutant, therefore, no other experimental data exists for this mutant Hspa8.
Applicants do not exemplify administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to a subject thereby treating a motor neuron disease.  As the Specification and Uytterhoeven et al. indicate, there is a fine balance between the chaperone activity of Hspa8 and its role in microautophagy and introducing mutations in certain Hspa8 domains, can shift the balance towards or away from microautophagy.  Neither the present Specification nor the prior art has delineated the exact role of mutant Hspa8 as it relates to synaptic microautophagy. 
Thus, it is determined that the prior art, before the effective filing date of the claimed invention, would not enable the disclosure of a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to the subject or a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a modulator of Hsa8 to the subject, wherein the modulator is a molecule encoding a mutant Hspa8.  This is particularly true based on the contradictory and limited teachings of the prior art.  Accordingly, one skilled in the art, being unable to use the prior art for such guidance, must necessarily find such guidance from the specification.  However, one of skill would not find the chaperone activity data of Hspa8G470R or the prophetic guidance provided in the specification enough to overcome the unpredictability and challenges of connecting the chaperone activity of Hspa8 with a role in microautophagy. 
In order to practice the invention using the Specification and the state of the prior art as outlined above, the quantity of experimentation required to practice the invention as claimed in vivo would require the de novo determination of which Hspa8 mutants affect Hspa8 chaperone activity such that microautophagy activity is potentiated such that a motor neuron disease is treated.  As supported by the present Specification and prior art, such analysis is replete with trial and error experimentation.  Such experimentation represents an inventive and unpredictable undertaking in itself, with each of the many intervening steps, not providing any guarantee of success.  Given the art recognized unpredictability of the chaperone activity of Hspa8 and its role in microautophagy in mammalian cells, this determination would not be routine and would require undue trial and error experimentation.
Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation with a large number of subjects and controls, to administer an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to a subject thereby treating a motor neuron disease.  Since the specification fails to provide any real guidance for a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a nucleic acid molecule encoding a mutant Hspa8 to the subject or a method of treating a motor neuron disease in a subject, comprising administering an effective amount of a modulator of Hsa8 to the subject, wherein the modulator is a molecule encoding a mutant Hspa8, and since resolution of the chaperone activity of Hspa8 and its role in microautophagy in mammalian cells is highly unpredictable, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.  Therefore, the subject matter of the present claims is not enabled.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635